Title: To Benjamin Franklin from Henry Grand, [before 23 April 1780?]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


[before April 23, 1780?]
Mr. Hy. Grand’s most respectfull Compliments wait on Doctor Franklin sends him according to his father’s request the inclosed Letter, to which he will be pleased to honour him with an answer as soon as possible. What his Excellency May have determined relative to his Account will also be very agreable as Mr. Grand will loose no time in winding of it up in that form, if it is approved. 
Notation: Hy. Grand.
